     Case 1:19-cr-00012-VSB Document 152 Filed 11/14/19 Page 1 of 2




                           DAVID K. BERTAN
                               ATTORNEY AT LAW
                        888 GRAND CONCOURSE, SUITE 1N
                            BRONX, NEW YORK 10451

                                    (718) 742-1688
                                  FAX (718) 585-8640
                            E-MAIL: DBERTAN@YAHOO.COM




                                           November 14, 2019
                                                   11/14/2019
Via ECF

Hon. Vincent S. Broderick, United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

              Re:    USA v. Pinkney, et. al.
                     Docket No. 19-Cr-12 (VSB)

Dear Judge Broderick:

       I represent Mr. Jose Victoriano in the above matter. The Court has scheduled
a conference for Thursday, November 21, 2019 at 11:00 AM. Unfortunately, I am
leaving this Saturday, November 16, 2019 on a long-scheduled trip out of the
country, returning on Saturday, November 23.

       By this letter, I am respectfully requesting permission to have Ms. Jackie
Cistaro, who is working with me on this matter as part of the Southern District
Mentor Program, to attend on behalf of Mr. Victoriano. Ms. Cistaro is fully familiar
with this matter. Alan Nelson, Esq, who is also a mentor in the Program, will be in
court on this matter and will assist Ms. Cistaro as necessary. I apologize for any
inconvenience this may cause.

       Thank you for your consideration in this matter.

                                           Very truly yours,
                                                  -S-
                                           David K. Bertan
Case 1:19-cr-00012-VSB Document 152 Filed 11/14/19 Page 2 of 2
